REINHARDT, Circuit Judge,
dissenting.
The majority holds that we have no jurisdiction to hear Plaintiffs’ ERISA claims based on “admissions” in the complaint that they were payrolled through a third party agency used by Defendants. The statements in the complaint on which the majority relies are at least ambiguous. They do not make clear, for purposes of determining eligibility for participation in the retirement plan, whether Defendants treated Plaintiffs “as subject to federal wage withholding by the Employer for purposes of Section 3401 of the Internal Revenue Code.” Nor do they state whether Defendants actually withheld Plaintiffs’ wages, or did so in practical effect, or whether they played no part in such withholding. In fact, the complaint is silent on the subject of withholding.
The complaint also does not make clear whether Plaintiffs were “on the U.S. payroll of the Company” for the purposes of determining eligibility for participation in health and welfare plans. Plaintiffs alleged that although they were on a third party agency’s payroll, Defendants “provided the compensation for the Class members.” Plaintiffs may well have been “on the U.S. payroll” of McGraw-Hill, given Vizcaino I’s definition of the phrase as “those persons who are on the list of, or are among the total number of, persons employed by [the employer] and paid from its United States accounts.” 97 F.3d at 1194.
Although the district court was correct to dismiss these claims, Plaintiffs should have been granted leave to amend the complaint in order to clarify the ambiguities created by it. “[I]n a line of cases stretching back nearly 50 years, we have held that in dismissing for failure to state a claim under Rule 12(b)(6), ‘a district court should grant leave to amend even if no request to amend the pleading was made, unless it determines that the pleading could not possibly be cured by the allegation of other facts.’ ” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir.1995)). See also United *566States ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th Cir.2001). In this case, it appears that it might not have been futile for Plaintiffs to amend the complaint. See id. I would therefore reverse the district court’s dismissal with prejudice of the ERISA claims, and direct it to allow Plaintiffs to file an amended complaint.